OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                       AUSTIN

@uALmc. MAW4
mTom**v
      Onlm.AL
Honorable Erncet Quinn, iage S



     or nlndtag roa6way,       or when 8peolti hamrd   ax-
     lets   wl*ith ros&mot to pedeetrlan~
                                     or other trattlo
    or by reaeon oi nather or bi@nq    aandltlonrg
    end epesd *hell be eo oontrollcd a8 may be me-
    eeaary to arold eollidlng with aax poreon, ve-
    hide,  or other oonveyenoe on or entartn($ t&
    hi@way in oa~pllu~e% with 1-d    re43UilWnent8
    end the duty of all pereone to uea &us oar*.
           "'%I* st8tC ~i#lW8l$'thRIUiB6iOllabill &At8
    the pwsr    a&l authotitt  @on the bul8 ot aa
    .nginesrin~ an8 traftio    ilW88ti@t:O#l to dekr
    mine and fix the aaximu, rwmaaable and pru-
    dent 6&586d At amy rord Or hi&War i~t6P866tiOIl8,
    railway grade or08elng8, 0~~~68, hlllr,      or upon
    any other mrt at e hi&way, leee t&n the ruxl-
    mu hsreinbrforetired by fihi8 dot taking        iat
    oonsldcrationthe width And         co@don at tha
    $WVOAWlt Ad O%h6t OirOlB6tAAO86 0118U6k Jt0Pti.W
    et 8Ald hi hWay a8 WOU a6 tbrr Ue4U.l txWffi8
    th8MOIh     ha f *heu*er the &tat8    Kighway Oa-
    miuion    -11   detewlm    and fix the rata   0r rp8ed
    at my odd poirtr upon any highway at a 1668
    rate of 8pe.d then the t6Ad.W~ her8inb%tan.#8t
    tar'& in tht6 Aat and #hall deoluo tha Illlxkplr,
    roaeawbl~ aad mdatt         wd lirib thereat b7
    propar order oi ahe40am3 88iAA entered On it8
    alnutee,   8uah rata of ageed  lhll   b%aawCfeO-
    tire and opentive a tlaib point on uld hi&h-
    wetye when appropriate eign8 &lit&q notice then-
    of PM eno?ad under the order oi the 06amb8iAE
    At euoh int6P666ttOn   Or pOl%fOa 6f t&t6 high-.


            “‘That   Wh6AW8P   the &oYcming bodice &
    inom-pmated altics and town8 1~ this Stat4 with-
    La their ~6epprotive juriediotlane   d*tarmlne upon
    the beei ot en mn&lneerlng and tnftio inv88ti-
    gation that tbs mmlnwm reaeoneble and prudei%t
    8pe%8 at any LRtereeotion or other portion of
    the hi&way, be8ed upan the fat%MB%tlO~, PAi,b
    way grade %roui~(16,  ourvae, hilly,   width aal.
    oondition of pavewnt and other eondit4one on
    eueh hlgghvray,
                  aaQ bho umd traffka thW6On, i@
    gpwatw or '1068 then the ep66d limtbe h6nia-
    bsf’ore set fort& arid qOberaia@ badioe khtil
     hate  the poww sod a~th~tiitf ta detbmlne and
     deolerr the m&trm reawneble and prktdef~t rpoed
     l&nit thereat, ubioh &all     be efreotive at +Mh
     lnteraectlon  or other plaor.
           *‘It shall be unlrcrful for any penon to
     60 operade or drive any motor or o@ter v6hbl8
     upou  the publio highwa98 or rtreeba of thlr
     &ate   90 M to wllfull~ obatruot or Impdo the
     nor&ml, roamnable and a8fe novwont. or trarflo,
     Polioe offioerr ue hereby ruthorilxrd to en?txoo
     the foregoing proviaioa::: br direobian~ to drlto$$;’
     and a Wiliul diaobedienoe to thb &wovl.sion 6hUl
     be ia violation  of 1.6~ pualahble   le provided
     In this Aot.
           **Xvery eharlss or a oiolatloa    of may rp6ed
     mgulatioa    pruvide$l for in this Aot, ala6 the
     aum0n8 or notioe to appmr in aneu*r to lo&
     ohare,    dsall ep8oify the raS6 at 6pe6d at rh$oh
     the pernon 80 ,ohergod ia allagod to have driven,
     alro t&e rpeed 1-t      sgplioabla rithln t&e CUB-
     triot or at the locution #ball be #et a&&
            a*Ba6 provl8iwm of thl6 Aat deolariag opwl
     lLaait8 ahall not be oon8tru6a to nllrvo    tha plain-
     tirr in say alvll lotion rm the bumMa 0r prov-
     iag aegllgenoe @IIthe gut of the deiendanti aa WI@
                   a umo f a nylooid6nt. *”
     p r o x ima ote

           Sootion 0 or Chapter S8$, Aota’of   thm I?e@alar ELa8-
*ion of the 9ort9-8eooad k&slatura,    nada    aa r0u68iba
          “SW. 8. That Seehfoa 7 0r da    ehapaer b0 ma
     the laam la hereby emended to hereafter read a8 i ol-
     loW88
           Woo. 7(a).  Xo motor vahfele shall be driven
     upon say hIghway out8ide or the l.Lalt8 Or (ULI&I-
     Oorparated city or town~cnia&    or havln& attaelmd
     themto man than one trailer.
           *q(b) 23~ dmbar    or ether oonneatiwi betwcwin
     any two vshioler., one or which i8 towing or dm-
     iag tb   other oa a highway. w&all not, s6wbd Inmat?,
     (eo) b6ee ia leqth   rr00i oae vohkolo to tihe c)thw.
                   168riah to point out that Chapter 208, eupra,
         umnd8d Chapter 48, Aots 418t Leglalatuxe,   Seoond thlied
         Seaalon, aaotion 7 of Chapter 48, mpra, YQI) mended by
         $eotion 0 of Chapter 288, supra.   Beotlon 8 of Chapter 42,
         aupra, wa8 ameudul by Beotion Q of Chapter &88, eupra.
                    It appear8 that the Party-Mventh Legislature
         lntenaoa by Hotue Bill No. ‘II, eupra, to mend Bootion 0
         of Chapter 881, mapra, rather than 8eotlon 8 thereof. &o-
         tloa 8 of Chapter WE, .rupn, ralat8s .to trailer8   or other
         vehiolec attaoh8d tu a motor rehiol8.    It Is aleu that
         the 8ubjeot matter oontained in K 8. lo. 77, 8upra, la
         sot gomane or pertinent    to Seotloa 8 of Chapter 882, aupn.
                    me Oourt or Orimlnal A&p8818 in th? o&m oi
         katr v. State, 84 6. W. (ad) MO, quotes the lollal8g  rule
         trip Sutherland gtatutarjr &mtrUOfi on:

                   11. .   .   Whue    the tltLe        ot the mend&tori
              *of 8pooiriea the        seotionor         8eotfoae      to bo.
              amended, the n8ight of authodt9   fa that fiho
             amendasntsmuwt bb germane te the 8ubj88t mm+
             tar 0r the aeotiona 8pMiikd,     and that aammd-
             manta 0r othu seotionm, not apeoiried, rlll
             be void. + + * When thL motion ir 8p8oiihed,
             matter 6an not bo lntraduo~d                bl rw   oi amend-
             ment 18 rush MOtiOIl lh1.h             18 provldrd        i8W *18@-
             where la the lo t.‘q
                   vi0 i&3     0r   the opinion in6Waloa 0r sub-
                                                    th8t tb
     8tantlve   statterin the ammadatory Ret, came being: B. 8. ilo.
     17,  lp r a ,no tgermane or p u8l~nt to th a to o nta la ed
                                                              In
     seotioa     8 of Chaptar 283,        aupra,        oharooterie~      the   aabenda-
     tory *at 60 ~rdepndrnt legt8latdon upon a matter not 8x7
     preu8d in the tit18 6f the Ad, Kata v. State, 6upraQ
     xt r0irarrs  that H. .a rte. 77, Aota 0r th6 E6gU.ar 58wion
     of the Forty-ievsnth    Zeglslature   18 la vldlation of Ifsotlola
     a!?,, i&iole   III of the Conetltutlon   aad 18 void.
                   Wetruotthatwe           hiiva rtalyanarr~d             9m     iagUlW.


&s;g&/                                             rz
               LC _
         ATTORNEYI;ENm*L
         LsrLE